PS 8
(3/15)


                              UNITED STATES DISTRICT COURT
                                                                                                     FILED IN THE
                                                            for                                  U.S. DISTRICT COURT
                                                                                           EASTERN DISTRICT OF WASHINGTON

                                           Eastern District of Washington
                                                                                            Dec 23, 2019
                                                                                                SEAN F. MCAVOY, CLERK

 U.S.A. vs.                     Larios, Adrian                          Docket No.          0980 4:19CR06018-EFS-8


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Daniel M. Manning, PRETRIAL SERVICES OFFICER presenting an official report upon the
conduct of defendant Adrian Larios, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge Mary K. Dimke sitting in the court at Richland, Washington, on the 16th day of October 2019, under the following
conditions:

Condition #9: Defendant shall refrain from use or unlawful possession of a narcotic drug or other controlled substances
defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with federal law. Defendant
may not use or possess marijuana, regardless of whether defendant has been authorized medical marijuana under state law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:


Violation #1: Mr. Larios is considered to be in violation of his conditions of pretrial release by using methamphetamine
on or about November 12, 2019.

Mr. Larios’ conditions of pretrial release were reviewed with him on November 1, 2019, at the Benton County Jail. He
signed a copy of his conditions of release form acknowledging an understanding of his conditions, specifically condition
number 9, as noted above.

Mr. Larios was released to inpatient treatment at American Behavioral Health Services (ABHS) in Spokane, Washington,
on November 5, 2019. On November 19, 2019, ABHS notified the undersigned officer that Mr. Larios submitted a drug test
on November 12, 2019, that tested positive for methamphetamine. Mr. Larios admitted to using methamphetamine to his
counselor. He provided information to his counselor about who used and brought the substance into the inpatient facility.
Based on his cooperation and honesty in the matter, Mr. Larios was placed on a behavioral contract with ABHS.

Mr. Larios successfully completed treatment at ABHS on December 19, 2019. His counselor advised Mr. Larios
accomplished a lot at their facility and completely turned himself around during his time there; further stating Mr. Larios
became a leader in the group that other members turned to for advice and support.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:       December 20, 2019
                                                                  by      s/Daniel M. Manning
                                                                          Daniel M. Manning
                                                                          U.S. Pretrial Services Officer
  PS-8
  Re: Larios, Adrian
  December 20, 2019
  Page 2

THE COURT ORDERS

[X ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                      12/23/2019

                                                                      Date
